                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4
                                        WERIDE CORP., et al.,
                                   5                                                       Case No. 5:18-cv-07233-EJD
                                                       Plaintiffs,
                                   6                                                       ORDER GRANTING IN PART AND
                                                v.                                         DENYING IN PART MOTION TO
                                   7                                                       MODIFY THE PRELIMINARY
                                        KUN HUANG, et al.,                                 INJUNCTION
                                   8
                                                       Defendants.                         Re: Dkt. No. 166
                                   9

                                  10          In March of this year, the court granted the motion for preliminary injunction (“the PI

                                  11   Order”) brought by Plaintiffs WeRide Corp. and WeRide, Inc. (collectively “WeRide”). Dkt. No.

                                  12   116 (the “PI Order”). The Preliminary Injunction binds Defendants Zhong Zhi Xing Technology
Northern District of California
 United States District Court




                                  13   Co. Ltd. (“ZZX”), AllRide.AI, Inc. (“AllRide.AI,” collectively with ZZX, as “the AllRide

                                  14   Defendants”), and Kun Huang. Id. at 24-28. The court denied the motion as to Defendant Jing

                                  15   Wang, finding—as relevant here—that WeRide had not shown that it was likely to succeed on the

                                  16   merits of its trade secret misappropriation claim against him. Id. at 16. Since then, the parties

                                  17   have been engaged in discovery, the assigned Magistrate Judge has considered and ruled on

                                  18   discovery disputes (Dkt. No. 252), WeRide amended its complaint to add Kaizr, Inc. and ZKA,

                                  19   Inc. (together with the AllRide Defendants as the “Corporate Defendants”) as defendants, the

                                  20   AllRide Defendants notified that court that they had destroyed potentially discoverable documents

                                  21   (Dkt. No. 231), and the assigned Magistrate Judge ordered the appointment of both a neutral

                                  22   forensic inspector to investigate that destruction and a special master to resolve any disputes

                                  23   related to the forensic neutral’s investigation (Dkt. Nos. 266, 273). The parties and the court have

                                  24   been busy.

                                  25          WeRide now moves the court to modify the Preliminary Injunction, based on new

                                  26   evidence obtained during discovery, to enjoin Wang, Kaizr and ZKA to the Preliminary Injunction

                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        1
                                   1   as issued on March 22, 2019, to enjoin all Defendants from creating any new legal entities or

                                   2   otherwise shuffle assets between their extant corporate entities, to enjoin all Defendants from

                                   3   using any source code that the AllRide Defendants possessed in October 2018 (the “October 2018

                                   4   Source Code”), to compel Corporate Defendants to disclose their complete corporate structures

                                   5   and the persons and entities that control them, to compel Defendants to make their entire source

                                   6   code repositories available for inspection, and to compel the Corporate Defendants to make their

                                   7   complete email servers available for inspection. The court has considered the parties’ briefing and

                                   8   heard their oral arguments. The court will first consider whether to modify the Preliminary

                                   9   Injunction to include Wang, Kaizr, and ZKA. The court will then turn to whether to modify the

                                  10   injunctive relief ordered. The court partially grants and partially denies the motion.1

                                  11            I.    Enjoining the New Parties
                                                          a. The Court’s Authority to Expand the Injunction to New Parties
                                  12
Northern District of California
 United States District Court




                                              The instant motion asks the court to modify the Preliminary Injunction based on its
                                  13
                                       inherent authority to do so, and in the alternative, to do so as a motion for reconsideration. The
                                  14
                                       court first addresses Wang’s arguments (a) that that the court lacks authority to modify the
                                  15
                                       injunction to bind Wang, and (b) that the motion must be denied because it does not comply with
                                  16
                                       the procedural requirements of Civil Local Rule 7-9 for motions for reconsideration. Wang is
                                  17
                                       incorrect on his first argument, so the court need not consider the second.
                                  18
                                              It would be improper, Wang argues, to allow WeRide to modify the Preliminary Injunction
                                  19
                                       to bind him because the court denied the original motion against him. The court is not persuaded.
                                  20
                                       “An injunction is an exercise of a court’s equitable authority, to be ordered only after taking into
                                  21
                                       account all of the circumstances that bear on the need for prospective relief.” Salazar v. Buono,
                                  22
                                       559 U.S. 700, 714 (2010). “The source of the power to modify is of course the fact that an
                                  23

                                  24
                                       1
                                  25     The court has filed this order under seal because it contains material subject to sealing orders.
                                       Within seven days of the filing date of this order, the parties shall provide the court a stipulated
                                  26   redacted version of this order, redacting only those portions of the order containing or referring to
                                       material for which the court has granted a motion to seal and for which the parties still request the
                                  27   material be sealed. The court will then issue a redacted version of the order.
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                                          2
                                   1   injunction often requires continuing supervision by the issuing court and always a continuing

                                   2   willingness to apply its powers and processes on behalf of the party who obtained that equitable

                                   3   relief.” Sys. Fed’n No. 91, Ry. Emp. Dep’t, AFL-CIO v. Wright, 364 U.S. 642, 647 (1961); see

                                   4   also A&M Records, Inc. v. Napster, Inc., 284 F.3d 1091, 1098 (9th Cir. 2002) (“A district court

                                   5   has inherent authority to modify a preliminary injunction in consideration of new facts.”).

                                   6          Under the facts here, the court finds that it may exercise its equitable authority to modify

                                   7   the Preliminary Injunction to bind Wang. First, Wang remains subject to the court’s jurisdiction.

                                   8   He owns a home in this judicial district. Dkt. Nos. 210 ¶ 21, 261 ¶ 21. He has answered the

                                   9   Second Amended Complaint. Dkt. No. 261. Second, the court denied the original motion as to

                                  10   Wang’s role in the alleged trade secret misappropriation because WeRide had not shown it was

                                  11   likely to succeed on those claims. PI Order at 16-17. The court based its decision on Wang’s

                                  12   declaration denying WeRide’s factual allegations. Id. However, as discussed more fully below,
Northern District of California
 United States District Court




                                  13   Wang’s declaration on these points was, at best, inaccurate. Wang frustrated the intention of the

                                  14   Preliminary Injunction by making these inaccurate statements to the court. Provided that the other

                                  15   preliminary injunction factors support enjoining Wang, the court has the equitable power to

                                  16   modify the Preliminary Injunction to ensure that it will accomplish its intended result. Cf. United

                                  17   States v. United Shoe Mach. Corp., 391 U.S. 244, 251 (1968).

                                  18          Similarly, the court finds that it has the equitable authority to bind ZKA and Kaizr even

                                  19   though they were only recently added as defendants because, as discussed below, the court finds,

                                  20   for this motion, WeRide had sufficiently shown that they are respectively the alter egos of Huang

                                  21   and the AllRide Defendants. See I. C. C. v. Rio Grande Growers Co-op., 564 F.2d 848, 849 (9th

                                  22   Cir. 1977). Because Huang and the AllRide Defendants are already enjoined, the court will not

                                  23   apply the traditional preliminary injunction factors to ZKA and Kaizr.

                                  24                      b. Jing Wang

                                  25          As to Wang, the court will first consider whether WeRide has presented sufficient evidence

                                  26   to show that it is likely to succeed on its misappropriation claims against Wang, and it will then

                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        3
                                   1   decide whether WeRide has met the other preliminary injunction factors.

                                   2                               i. WeRide is Likely to Succeed on Its Misappropriation Claims
                                                                      Against Wang
                                   3          WeRide seeks to hold Wang liable for trade secret misappropriation as the controller of the
                                   4   AllRide Defendants. The court, of course, has already held that WeRide is likely to succeed on its
                                   5   trade secret misappropriation claims against them. See PI Order at 12-16. Corporate officers do
                                   6   not incur liability for the torts of their businesses merely through their position, but they may be
                                   7   held liable in certain circumstances. PMC, Inc. v. Kadisha, 78 Cal. App. 4th 1368, 1379 (2000),
                                   8   as modified on denial of reh’g (Apr. 7, 2000). In PMC, Inc. v. Kadisha, the California Court of
                                   9   Appeal “h[e]ld that a corporate officer or director may be liable for an intentional tort if” three
                                  10   factors are met. Id. at 1372. First, the defendant officer must have “purchased or invested in the
                                  11   corporation the principal assets of which were the result of unlawful conduct.” Id. Second, that
                                  12   person must have “control of the corporation and appointed personnel to run the corporation,
Northern District of California
 United States District Court




                                  13   which was engaging in unlawful conduct.” Id. And finally, “the officer . . . did so with
                                  14   knowledge or, with respect to trade secret misappropriation, when she or he had reason to know,
                                  15   of the unlawful conduct.” Id.
                                  16          In denying the original motion as to Wang, the court reasoned, “Wang denies receiving any
                                  17   payment for his consulting with ZZX or AllRide ([Jan.] Wang Decl. ¶ 27), denies having anything
                                  18   to do ZZX’s product development or technical work (id. ¶ 29), or calls media reports that he
                                  19   controls ZZX ‘inaccurate’ (id. ¶ 37), and he denies encouraging Huang to leave WeRide for ZZX
                                  20   (id. ¶ 24).” PI Order at 16-17 (citations to Jan. Wang Decl. (Dkt. No. 68-1) in the original).
                                  21   Evidence unearthed in discovery contradicts these representations.
                                  22          As to the first PMC factor, the court finds that WeRide has shown that it is likely to
                                  23   succeed at showing that Wang has invested in the AllRide Defendants. First, Wang’s wife
                                  24   initially and “nominally” owned 90 percent of the parent company of ZZX, and has since acquired
                                  25   100 percent of it. Landes Ex. 42 at 8. Second, Wang loaned ZZX $200,000 at three percent
                                  26   interest in 2018. Landes Ex. 39; compare id. with Jan. Wang Decl. ¶ 27 (“I have not received any
                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        4
                                   1   consulting or other payments from ZZX.”). Additionally, at some point earlier this year, Wang

                                   2   began negotiations to join ZZX as its CEO; those negotiations included a “future ownership

                                   3   interest is part of the calculation about whether Jing Wang will accept the offer.” Id. At the

                                   4   hearing on the instant motion, Wang’s counsel represented to the court that Wang has accepted

                                   5   that offer and become ZZX’s CEO. Oct. 10, 2019 Hr’g Tr. at 35:24-36:2. The court finds that

                                   6   WeRide has carried its burden to show that Wang has invested in the AllRide Defendants.

                                   7          The second PMC factor considers whether Wang has control of the AllRide Defendants

                                   8   and has appointed personnel to the ZZX Defendants. Again, WeRide has presented sufficient

                                   9   evidence. In his January declaration, Wang told this court that he “ha[s] nothing to do with

                                  10   ZZX’s . . . operations.” Jan. Wang Decl. ¶ 29. The evidence though contradicts this statement.

                                  11   An AllRide/ZZX business plan recovered from one of Huang’s devices, and later produced by

                                  12   Wang, identifies Wang as “the pioneer of autonomous driving in China,” who “le[ads]” the
Northern District of California
 United States District Court




                                  13   AllRide Defendants. Landes Ex. 36 at 47. An employee chart for the AllRide Defendants

                                  14   indicates that the three members of the “Management” team, including Huang, all report to “jing.”

                                  15   Landes Ex. 9. In November 21, 2019, the AllRide Defendants and FAW—a state-owned Chinese

                                  16   car manufacturer—held a meeting to discuss a collaboration. Landes Ex. 4. Wang attended the

                                  17   meeting, and the minutes of that meeting identify Wang as one of AllRide’s representatives. Id.

                                  18   Shortly before that meeting, FAW created a Power Point presentation that describes Wang as the

                                  19   “principal” and “soul” of the AllRide Defendants, and notes that “Jing Wang hasn’t held a

                                  20   position at AllRide[] yet.” Landes Ex. 24 at 1-2 (emphasis added). Wang admits to

                                  21   “facilitate[ing]” the AllRide/ZZX – FAW collaboration, but he disputes the accuracy of the

                                  22   minutes identifying him as an AllRide/ZZX representative. Wang Ex. K at 2, 6. He has attended

                                  23   at least one meeting with Huang and potential investors. Landes Ex. 8. He has also been involved

                                  24   with the AllRide Defendants’ hiring. He introduced Huang to the AllRide Defendants’ formal

                                  25   founders. Landes Exs. 37 at 137:18-22, 42 at 4. The AllRide Defendants offered Huang a job the

                                  26   next day. Landes Ex. 37 at 139:12-14. Wang interviewed at least one other job applicant for the

                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        5
                                   1   AllRide Defendants. Wang Ex. K at 7-8. The court finds that WeRide has satisfied the second

                                   2   PMC factor.

                                   3          Finally, the third PMC factor looks at whether Wang had reason to know of the alleged

                                   4   trade secret misappropriation by Huang and the AllRide Defendants. Earlier this year, Wang

                                   5   represented to the court that he “ha[s] nothing to do with ZZX’s product development . . . [or] its

                                   6   technical work.” Jan. Wang Decl. ¶ 29. Again, this statement is at odds with the evidence. Wang

                                   7   now admits that he has been provided with high level reports on the AllRide Defendants’

                                   8   technological capabilities. Wang Ex. K at 3. In August 2018 Huang sent him, and ZZX engineers

                                   9   an email with the subject line “Engineers Weekly Status Update” that included a note to “[p]lease

                                  10   include Kun . . . and Jing for now.” Landes Ex. 5. These reports were intended to cover the

                                  11   engineers’ “1. Work done last week; 2. Plan for next week; 3. Roadblockers, help needed,

                                  12   dependency on other team or members.” Id. ZZX’s 30(b)(6) witness, who had received this
Northern District of California
 United States District Court




                                  13   email, testified that he understood the email to mean that he should copy Wang when sending such

                                  14   reports. Landes Ex. 33 at 166:5-9. Huang testified that it was “fair” to say he “was deliberately

                                  15   circulating [ZZX] engineering reports to Wang.” Landes Ex. 37 at 356:11-18. Huang also sent

                                  16   Wang an email to schedule “weekly” one-on-one meetings between them so they could “sync.”

                                  17   Landes Exs. 20-22. Given Wang’s close connection with the AllRide Defendants’ engineering

                                  18   development and his repeated contacts with Huang, the court finds that WeRide has met the third

                                  19   PMC factor.

                                  20          WeRide has shown that WeRide is likely to succeed at showing that Wang should be held

                                  21   liable under PMC for the alleged misappropriation. WeRide has met the first factor of the

                                  22   preliminary injunction test. See Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20-22 (2008).

                                  23                              ii. The Other Preliminary Injunction Factors Weigh In Favor of
                                                                      Binding Wang
                                  24          To enjoin a defendant, a plaintiff must show “that he is likely to succeed on the merits, that
                                  25   he is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of
                                  26   equities tips in his favor, and that an injunction is in the public interest.” Winter, 555 U.S. at 20.
                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        6
                                   1   The court has already found that WeRide has shown that it will face irreparable harm absent the

                                   2   Preliminary Injunction, that the balance of hardships tips in favor of WeRide, and that the public

                                   3   interest would be served by the Preliminary Injunction. PI Order at 21-22. Because the court

                                   4   finds that WeRide is likely to succeed on its misappropriation claim against Wang based on his

                                   5   control of the AllRide Defendants, the court finds that the same reasoning the PI Order applied to

                                   6   the AllRide Defendants applies to Wang to the extent that he should be bound by the Preliminary

                                   7   Injunction.

                                   8          First, absent the Preliminary Injunction, WeRide’s alleged trade secrets may be

                                   9   disclosed—destroying their value—and Wang and the AllRide Defendants would gain an unfair

                                  10   competitive edge over WeRide. Id. at 21 (citing Comet Techs. U.S.A. Inc. v. Beuerman, 2018 WL

                                  11   1990226, at *5 (N.D. Cal. Mar. 15, 2018); Waymo LLC v. Uber Techs., Inc., 2017 WL 2123560, at

                                  12   *11 (N.D. Cal. May 15, 2017)). Enjoining Wang will help preserve the status quo as it existed
Northern District of California
 United States District Court




                                  13   before the alleged misappropriation. Next, the balance of hardships tilts in WeRide’s favor

                                  14   because “[i]t is no burden for [Wang] to do what the law already requires,” i.e., not use WeRide’s

                                  15   alleged trade secrets. PI Order at 22 (citing Henry Schein, Inc. v. Cook, 191 F. Supp. 3d 1072,

                                  16   1077 (N.D. Cal. 2016); Pyro Spectactulars North, Inc. v. Souza, 861 F. Supp. 2d 1079, 1092 (E.D.

                                  17   Cal. 2012)). Wang’s arguments about the supposed reputational harm he would suffer do not

                                  18   move the court. Any such harm does not outweigh the risk of the disclosure of WeRide’s alleged

                                  19   trade secrets. Finally, the public interest is served by the Preliminary Injunction because it

                                  20   protects intellectual property rights. PI Order at 22 (citing Comet Techs., 2018 WL 1990226, at

                                  21   *5; Waymo, 2017 WL 2123560, at *11-12).

                                  22          At the October 10 hearing, Wang’s counsel represented that, since briefing closed on this

                                  23   motion, Wang has formally taken the role of CEO at the AllRide Defendants, and he consents to

                                  24   be bound by the Preliminary Injunction through his formal role. Oct. 10, 2019 Hr’g Tr. at 35:24-

                                  25   26:2. The court appreciates Wang’s candor on this matter. However, for the reasons discussed

                                  26   above, the court finds that WeRide has carried its burden against Wang based on his earlier

                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        7
                                   1   conduct and separately from his formal role at the AllRide Defendants. The court will enjoin

                                   2   Wang in his personal capacity.

                                   3                      c. Kaizr

                                   4          The court finds it prudent to briefly recount the procedural history as it relates to Kaizr.

                                   5   WeRide moved for leave to amend its complaint to, among other things, add Kaizr and ZKA as

                                   6   defendants on June 28, 2019. Dkt. No. 161. It filed the instant motion seeking to modify the

                                   7   Preliminary Injunction to include Kaizr on July 5. Dkt. No. 166. On August 6, WeRide, with

                                   8   leave of court, filed its Second Amended Complaint (“SAC”). Dkt. No. 209. The summons

                                   9   issued to Kaizr was returned executed on September 10. Dkt. No. 284. Kaizr—represented by the

                                  10   same counsel as Wang—answered the SAC on September 30, 2019. Dkt. No. 293. Kaizr did not

                                  11   file an opposition to the instant motion or make any other filing in connection with this motion.

                                  12   Wang’s opposition, in a footnote, includes ZKA and Kaizr in its argument that the court may not
Northern District of California
 United States District Court




                                  13   add them to the injunction through a motion to modify. See infra § I.a; see also Wang Opp’n at

                                  14   fn. 2. The opposition filed by the AllRide Defendants states that it does not address matters

                                  15   related to Kaizr because they and Kaizr have separate counsel. AllRide Opp’n at fn. 1. It then

                                  16   argues that there is no evidence that the AllRide Defendants own Kaizr or that they transferred

                                  17   WeRide’s source code to Kaizr. Id. at 19. At the October 10 hearing, Kaizr’s counsel represented

                                  18   that Kaizr had not been served with the instant motion, but did not provide any authority that the

                                  19   issue of service would support denying the motion as to Kaizr. Oct. 10, 2019 Hr’g Tr. at 37:3-4,

                                  20   14-16. Nor did he argue against the motion based on any evidence in the record. See generally id.

                                  21   at 35:2-49:23. The court finds that counsel’s argument that Kaizr was never served with the

                                  22   motion is not grounds to deny the motion. Kaizr had constructive notice of the motion though its

                                  23   counsel—who had filed an opposition on behalf of Wang—and through its own appearance in this

                                  24   matter. Kaizr could have filed an opposition or moved for an extension of time. Its failure to do

                                  25   so is not grounds to deny the motion.

                                  26          Turning to WeRide’s substantive arguments—which are unopposed—the court finds them

                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        8
                                   1   persuasive. WeRide contends that the AllRide Defendants created Kaizr as an alter ego to operate

                                   2   in the United States outside of this litigation, so Kaizr should be bound by the injunction. The

                                   3   corporate structure of the AllRide Defendants and Kaizr appears to be as follows: ZZX owns

                                   4   AllRide.AI. Landes Ex. 42 at 8. AllRide.AI was incorporated in Delaware in July 2018. PI Order

                                   5   at 5. AllRide.AI, though, has no officers, no directors, and no employees. Landes Ex. 35 at 21:6-

                                   6   14. There is no evidence that it has any operations in the U.S. Kaizr is a California corporation

                                   7   (Landes Ex. 44), with a place of business in California (Landes Ex. 47 at 4), and employees based

                                   8   in the United States (Landes Exs. 9, 19). Kaizr was incorporated less than three weeks after

                                   9   WeRide initiated this litigation by the same person who incorporated AllRide.AI. Landes Exs. 43,

                                  10   44; Dkt. No. 1.

                                  11          WeRide has also presented evidence that the business, personnel, and operations of Kaizr

                                  12   overlap with the AllRide Defendants. Kaizr, like the AllRide Defendants, is an autonomous
Northern District of California
 United States District Court




                                  13   vehicle company. See generally Landes Ex. 47. In February 2019—while the original motion

                                  14   was being briefed—the AllRide Defendants and Kaizr executed a contract providing that the

                                  15   AllRide Defendants would provide Kaizr with “[f]iles required for research and development.”

                                  16   Landes Ex. 40 at 4. Individuals who used to be identified as employees of the AllRide Defenndats

                                  17   based in the United States, now continue to interact with Huang, but use Kaizr email addresses.

                                  18   Landes. Exs. 9, 19. Huang, using his AllRide.AI email account, sent an “[e]ngineers weekly

                                  19   status update” email to several individuals with Kaizr email addresses. Landes. Ex. 19. At other

                                  20   times, he has received business emails from people using Kaizr emails. For example, Kaizr

                                  21   emailed an individual, who had submitted an “application to Kaizr, Inc.,” and copied Huang’s

                                  22   AllRide email address, to say that Huang was a “Site Manager” for Kaizr, and that Huang would

                                  23   interview the applicant. Landes Ex. 15. A Kaizr vendor contract from March 2019 has the same

                                  24   billing contact and technical contact as an AllRide Defendants’ vendor contract from November

                                  25   2018 with the same vendor and for the same products. Compare Landes Ex. 11 with Landes Ex.

                                  26   12. In the Kaizr contract, the technical contact lists their “@allride.ai” as their contact

                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        9
                                   1   information. Landes Ex. 12. The billing contact for both vendor contracts is Rongrong Guo—

                                   2   Wang’s wife. Landes Exd. 11, 12, 42 at 6. While the AllRide Defendants argue that WeRide has

                                   3   not presented evidence that they have transferred any assets, or WeRide’s allegedly

                                   4   misappropriated source code, to Kaizr, the court does not find this argument persuasive. For this

                                   5   motion, WeRide need only show that it is likely to succeed on the merits of its claims, not to prove

                                   6   them outright.

                                   7          Based on the evidence above, the court finds that WeRide has shown that Kaizr should be

                                   8   bound by the preliminary injunction because it is the alter ego of the AllRide Defendants. See Rio

                                   9   Grande Growers, 564 F.2d at 849.

                                  10                       d. ZKA

                                  11          WeRide seeks to have ZKA added to the preliminary injunction. Huang concedes that

                                  12   ZKA is a shell company that he set up to receive his salary from ZZX. Huang Opp’n at 1. He
Northern District of California
 United States District Court




                                  13   calls it “his alter ego.” Id. at 1, 3. Huang and ZKA argue that binding ZKA would be redundant

                                  14   because Huang is already bound by the injunction so ZKA is as well. However, WeRide

                                  15   represents that Huang and ZKA refused to stipulate that ZKA is in fact bound by the Preliminary

                                  16   Injunction. Because Huang concedes that ZKA is his “shell company” and “alter ego,” the court

                                  17   will enjoin ZKA. See Rio Grande Growers, 564 F.2d at 849.

                                  18           II.      Modifying the Injunctive Relief

                                  19          The court now considers WeRide’s request to modify the injunctive relief applied to the

                                  20   Defendants. WeRide asks the court (a) to enjoin Defendants from using any source code the

                                  21   AllRide Defendants possessed in October 2018, (b) to compel the Corporate Defendants to make

                                  22   their entire source code repositories available for inspection, (c) to compel the Corporate

                                  23   Defendants to make their entire email servers available for inspection, (d) to compel the Corporate

                                  24   Defendants to disclose their corporate structures and the entities and persons who control them,

                                  25   and (e) to enjoin Defendants from creating new corporate entities.

                                  26

                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        10
                                   1                         a. The October 2018 Source Code

                                   2              The PI Order found that the AllRide Defendants had likely used WeRide’s alleged trade

                                   3   secret source code to achieve the Advanced Capabilities demonstrated by one of their driverless

                                   4   cars in a promotional video from October 2018. PI Order at 15. Huang has denied that the video

                                   5   actually shows the Advanced Capabilities because he says he was secretly driving the car from its

                                   6   back seat. Landes Ex. 30 at 12. WeRide contends that the AllRide Defendants review of their

                                   7   code base for any WeRide source code was intentionally insufficient, and therefore unsurprisingly,

                                   8   the review found that they were not using WeRide’s code. See § II.b. WeRide argues that the

                                   9   court should now prohibit Defendants from using the source code that the AllRide Defendants

                                  10   possessed in October 2018 in order to ensure that Defendants are not using WeRide’s alleged trade

                                  11   secrets.

                                  12              The court will not grant this relief. It is overly broad and goes beyond preserving status
Northern District of California
 United States District Court




                                  13   quo from before the alleged misappropriation. The AllRide Defendants have presented evidence

                                  14   that the 2018 source code includes some publicly available open source code. There is no basis

                                  15   for enjoining Defendants from using such open source code. Additionally, such a prohibition

                                  16   would unfairly harm the AllRide Defendants’ ability to compete in the market. The court has
                                       already enjoined them from using WeRide’s Confidential Information. Enjoining them from also
                                  17
                                       using other source code—whether open source code, or source code created in-house—would shift
                                  18
                                       the balance of hardships in favor of Defendants. See Newmark Realty Capital, Inc. v. BGC
                                  19
                                       Partners, Inc., 2018 WL 2573192, at *9 (N.D. Cal. Apr. 16, 2018).
                                  20
                                                             b. Inspection of Source Code Repositories
                                  21
                                                  WeRide argues that—despite the Preliminary Injunction—the AllRide Defendants have
                                  22
                                       not produced the October 2018 Source Code. While the AllRide Defendants have mode some
                                  23
                                       source code available for inspection, WeRide contends that it does not match the capabilities that
                                  24
                                       the AllRide Defendants claimed to have developed by October of last year. For example, the
                                  25
                                       October 2018 Source Code                                                   , but ZZX witnesses have
                                  26
                                       testified that ZZX possessed                                                         Compare Walter
                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        11
                                   1   Reply Decl. ¶¶ 14-16 (“[T]he Suspect October 2018 Code                                       ”) with

                                   2   Landes Ex. 33 at 74:17-18 (                                                          ). Similarly, the

                                   3   AllRide Defendants have represented that their source code, as of October 2018,

                                   4   but the produced October 2018 Source Code                                        . Compare Landes

                                   5   Ex. 33 at 124:2-22 (                                                                                 )

                                   6   with Walter Reply Decl. ¶ 17 (the October 2018 Source Code

                                   7                           ). The source code that the AllRide Defendants have produced does not

                                   8   substantiate the AllRide Defendants’ claims or testimony. See, e.g., Walter Decl. ¶¶ 18-21; Walter

                                   9   Reply Decl. ¶¶ 11-26. The analysis of the October 2018 Source Code by the AllRide Defendants’

                                  10   expert, Dr. Miller, provides them with no support. As WeRide’s expert, Dr. Walter points out, it

                                  11   appears as though Dr. Miller did not analyze whether the October 2018 Source Code could

                                  12   perform the Advanced Capabilities that the AllRide Defendants claim that it can. Walter Reply
Northern District of California
 United States District Court




                                  13   Decl. ¶¶ 27, 29-30. WeRide has adequately shown that the AllRide Defendants have not produced

                                  14   the relevant source code.

                                  15          At the hearing, the court noted that the assigned magistrate judge had declined to order the

                                  16   AllRide Defendants to produce the entirety of their source code as that request was “overly

                                  17   broad.” Dkt. No. 252 at 6. Instead, he ordered them to produce all “relevant” source code. Id. at

                                  18   6-7. This court has reviewed the relevant briefing filed before the magistrate judge (see e.g., Dkt.

                                  19   Nos. 170, 192), and finds that the assigned magistrate did not have the benefit the complete record
                                       that is before this court. Based on the record filed for this motion, the court finds a disconnect
                                  20
                                       between the explanations and defenses of the AllRide Defendants and the capabilities of the
                                  21
                                       source code they have produced. In the Preliminary Injunction, the court ordered Defendants to
                                  22
                                       make their source code available through discovery. WeRide has presented convincing evidence
                                  23
                                       that they have not done so. This goes beyond a mere discovery dispute to an implicit challenge to
                                  24
                                       the Preliminary Injunction.
                                  25
                                              The court will compel Defendants to make their complete source code repositories
                                  26
                                       available—subject to the protections of the Protective Order—for inspection by WeRide. See Dkt.
                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        12
                                   1   No. 127. True, this order goes beyond the alleged trade secrets, but the AllRide Defendants’

                                   2   failure to comply with the Preliminary Injunction justifies the order. And contrary to the

                                   3   representations of their counsel, their source code will not be available to “unfettered

                                   4   examination” by WeRide. The Protective Order provides specific protections for source code.

                                   5   Dkt. 127 § 9. Those protections obviate the AllRide Defendants’ concerns. See Nikon Corp. v.
                                       GlobalFoundries U.S., Inc., 2017 WL 4865549, at *2 (N.D. Cal. Oct. 26, 2017); Hawai’i
                                   6
                                       Disability Rights v. Cheung, 2007 WL 9711102, at *1-2 (D. Haw. Aug. 16, 2007).
                                   7
                                                           c. Inspection of the Corporate Defendants’ Email Servers
                                   8
                                               WeRide argues that the AllRide Defendants cannot be trusted to meet their discovery
                                   9
                                       obligations, so the court should compel them to make the full contents of their email servers
                                  10
                                       available for inspection by WeRide, or a neutral third-party. The court finds that WeRide has not
                                  11
                                       sufficiently shown on this motion that it is entitled to this relief.
                                  12
Northern District of California
 United States District Court




                                                           d. The Corporate Defendants’ Corporate Structure
                                  13
                                               WeRide has shown that the Corporate Defendants should be compelled to disclose their
                                  14
                                       corporate structure, and their controllers and owners. The AllRide Defendants argue that this
                                  15
                                       matter is better handled through discovery and managed by the assigned magistrate judge. The
                                  16
                                       court disagrees. As discussed in Section I above, this relief is necessary because the court finds
                                  17
                                       that WeRide has sufficiently shown that—contrary to his representations to the court—Wang
                                  18
                                       actually controls the AllRide Defendants, and that the AllRide Defendants and Huang have
                                  19
                                       engaged in chicanery with shell companies to avoid the consequences of this litigation. The court
                                  20
                                       will order the Corporate Defendants to make this disclosure.
                                  21
                                                           e. Enjoining Defendants From Creating New Corporate Entities
                                  22
                                               Finally, WeRide asks the court to enjoin Defendants from creating any new corporate
                                  23
                                       entities. Wang opposes this relief on several grounds. First, he contends that WeRide has not
                                  24
                                       shown that it will suffer irreparable harm if he is not enjoined. The conduct of Wang—and the
                                  25
                                       other Defendants—in this litigation undercuts this argument. As discussed in Section I, WeRide
                                  26
                                       has shown that Wang has made, at best, inaccurate representations to the court about his
                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                                      13
                                   1   involvement with the AllRide Defendants, and his counsel has informed the court that he has, in

                                   2   fact, formally become CEO of ZZX. WeRide has also shown that the AllRide Defendants have

                                   3   engaged in shell games to evade this litigation. Finally, the court has already found that WeRide

                                   4   faces the very real threat of having its alleged trade secrets exposed by the AllRide Defendants.

                                   5   Taken together, this evidence convinces the court that it is necessary to enjoin Wang from creating

                                   6   any new corporate entities to ensure that new companies do not disclose or use WeRide’s

                                   7   allegedly misappropriated trade secrets. The court also finds that the balance of hardships weighs

                                   8   in WeRide’s favor. As discussed above, any reputational harm to Wang is less than the harm that

                                   9   WeRide would suffer from the disclosure of its alleged trade secrets. Further, Wang does not

                                  10   identify any concrete hardship he will face from a prohibition on creating new entities, but rather,

                                  11   he suggests that he may wish to create a new company that is not competitive with WeRide and

                                  12   would have no use for its alleged trade secrets. However, that he has become CEO of ZZX
Northern District of California
 United States District Court




                                  13   disposes of this argument. The balance of hardships weighs in WeRide’s favor. Finally, the court

                                  14   finds that the public interest will be best served by enjoining Wang from creating any new

                                  15   corporate entities. The public interest will be served by protecting both intellectual property rights

                                  16   and the court’s authority to enforce its orders. The court will enjoin Defendants from creating any

                                  17   new corporate entities.

                                  18          III.    Conclusion and Order

                                  19          For the reasons discussed above, WeRide’s motion to modify the preliminary injunction is

                                  20   granted in part and denied in part. The Preliminary Injunction entered on March 22, 2019 (Dkt.

                                  21   No. 116) is hereby modified so that it now reads as follows:

                                  22          A. Defendants Kun Huang, Jing Wang, Zhong Zhi Xing Technology Co. Ltd. (“ZZX”),

                                  23              AllRide.AI Inc. (“AllRide.AI”), Kaizr, Inc. (“Kaizr”), and ZKA Inc. (“ZKA”)

                                  24              (collectively the “Enjoined Defendants”) and all persons acting under, in concert with,

                                  25              or for any one of them, whether or not in the United States, are hereby restrained and

                                  26              enjoined from each and all of the following:

                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        14
                                   1               1. Forming any additional companies, corporations, partnerships, limited

                                   2                  liability companies, or other entities, for the purpose of developing,

                                   3                  commercializing, or researching autonomous vehicle technology; to the

                                   4                  extent Enjoined Defendants transfer any of their assets, business,

                                   5                  operations, or intellectual property to any company, corporation,

                                   6                  partnership, person, limited liability company, or other entity, Enjoined

                                   7                  Defendants must provide WeRide notice within forty-eight (48) hours of

                                   8                  such transfer.

                                   9               2. Any and all use, disclosure, providing third parties access to, transferring,

                                  10                  copying, duplication, reproduction, publication, distribution, broadcasting

                                  11                  or marketing of any version of WeRide Confidential Information.

                                  12                  Confidential Information includes, but is not limited to, trade secrets (as
Northern District of California
 United States District Court




                                  13                  defined in WeRide’s statement pursuant to Code of Civil Procedure Section

                                  14                  2019.210) and other proprietary information from all WeRide products and

                                  15                  projects, such as (but not limited to) source code, schematics, and other

                                  16                  business, technical, and financial information developed, learned, or

                                  17                  obtained by a WeRide employee.

                                  18               3. Destroying, concealing, disposing, deleting, removing or altering any and

                                  19                  all documentation of any kind, whether paper or electronic (including but

                                  20                  not limited to computer files, emails, hard drives, disk drives, USB drives,

                                  21                  zip drives, cloud-based storage accounts), data, drafts or other things or

                                  22                  materials:

                                  23                       i. obtained from or belonging to WeRide, or containing or derived

                                  24                          from WeRide Confidential Information, including but not limited to

                                  25                          modified versions of WeRide documentation or data;

                                  26

                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        15
                                   1                         ii. relating in any way to WeRide or WeRide Confidential Information,

                                   2                            including any use, disclosure, possession and/or transfer of WeRide

                                   3                            Confidential Information, including but not limited to modified

                                   4                            versions of, copies of and/or references thereto;

                                   5                        iii. relating in any way to the creation, copying, duplication,

                                   6                            development, production, distribution, publication and/or broadcast

                                   7                            of any version of WeRide Confidential Information or any

                                   8                            derivative, copy, or reproduction thereof;

                                   9                        iv. relating in any way to instructions, requests, directives, or

                                  10                            agreements with or by any third party concerning the use or

                                  11                            disclosure of WeRide Confidential Information, specifically but not

                                  12                            limited to instructions, requests, directives or agreements made by
Northern District of California
 United States District Court




                                  13                            and between any Defendant and any new or potential employer

                                  14                            and/or partner; and/or

                                  15                         v. relating in any way to source code written, developed, edited,

                                  16                            reviewed, or used by. Defendants and all persons acting under, in

                                  17                            concert with, or for any one of them, including (but not limited to)

                                  18                            any source code relating to the operation of the autonomous vehicle

                                  19                            depicted in the video attached as Exhibit H to the Declaration of

                                  20                            Bijun Zhang.

                                  21          B. All discovery disputes arising from this Preliminary Injunction are referred to the

                                  22             assigned magistrate judge.

                                  23          C. Enjoined Defendants shall, no later than 5:00 p.m. PT on November 12, 2019,

                                  24             make the following items in their possession, custody, or control (and not

                                  25             previously returned to WeRide’s counsel of record) available to WeRide’s counsel

                                  26             of record for full-disk forensic imaging and data preservation by WeRide, for

                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        16
                                   1             WeRide’s counsel’s review subject to the Protective Order, any computers, servers,

                                   2             or cloud computing accounts that serve as code repositories for any of the corporate

                                   3             Enjoined Defendants.

                                   4          D. Enjoined Defendants shall, no later than 5:00 p.m. PT on November 1, 2019,

                                   5             identify to WeRide’s counsel of record, in writing and under oath, the identity and

                                   6             last-known contact information, including the title, email address, physical address,

                                   7             telephone number, employer and other identifying information in any Enjoined

                                   8             Defendant’s possession, custody or control, of the individuals, groups, companies,

                                   9             governmental entities, or other persons or entities, if any, to whom Enjoined

                                  10             Defendant and, as applicable, any Enjoined Defendant’s agents and all of those

                                  11             acting in active concert or participation with any Enjoined Defendant, have

                                  12             disclosed, transferred, published, distributed, broadcasted, or marketed any WeRide
Northern District of California
 United States District Court




                                  13             Confidential Information.

                                  14          E. Enjoined Defendants shall, no later than 5:00 p.m. PT on November 1, 2019,

                                  15             identify to WeRide’s counsel of record, in writing and under oath, the identity and

                                  16             last-known contact information, including the title, email address, physical address,

                                  17             telephone number, employer and other identifying information in any Enjoined

                                  18             Defendant’s possession, custody or control, of all companies, corporations,

                                  19             partnerships, limited liability entities, or other juridical persons or entities, with

                                  20             whom Enjoined Defendant and, as applicable, any Enjoined Defendant’s agents,

                                  21             have acted in concert with for the purpose of developing, commercializing,

                                  22             researching, or funding the development of, autonomous vehicle technology, along

                                  23             with an organizational chart, or similar graphic, setting forth the precise, accurate,

                                  24             and current relationships between said companies, corporations, partnerships,

                                  25             limited liability entities, or other juridical persons or entities.

                                  26

                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        17
                                   1          F. To the extent not already accomplished, the Enjoined Defendants and their agents

                                   2             and all of those acting in active concert or participation with the Enjoined

                                   3             Defendants shall, no later than 5:00 p.m. PT on November 1, 2019, make the

                                   4             following items in their possession, custody, or control (and not previously returned

                                   5             to WeRide’s counsel of record) available to WeRide’s counsel of record for full-

                                   6             disk forensic imaging and data preservation by WeRide, for WeRide’s counsel’s

                                   7             review on an Attorney’s Eyes Only basis:

                                   8                 1. Any computer (laptop and/or desktop) and every form of media, including

                                   9                     but not limited to electronic storage devices, external hard drives, zip

                                  10                     drives, memory sticks, jump drives, USB/flash drive devices, CDs, DVDs,

                                  11                     floppy disks, email accounts or other cloud storage services, Blackberries,

                                  12                     other PDAs, cell phones, and/or tablets with text messaging or electronic
Northern District of California
 United States District Court




                                  13                     mail capabilities, including logon credentials necessary to access such

                                  14                     media, which contain or have ever contained WeRide’s trade secrets as

                                  15                     identified in WeRide’s statement pursuant to Code of Civil Procedure

                                  16                     Section 2019.210, whether original or derivative, and/or any copies and/or

                                  17                     references thereto, including any mirror images of any media, whether or

                                  18                     not previously sent by Huang or AllRide to WeRide and/or its counsel;

                                  19                     specific devices include, but are not limited to:

                                  20                 2. USB Device with serial number 6&2a218f49&0&;

                                  21                 3. USB Device with serial number 44817566;

                                  22                 4. USB Device with serial number 4C530001090127115393;

                                  23                 5. All documents and things, or other materials containing or derived from

                                  24                     WeRide Confidential Information;

                                  25          G. Pursuant to Federal Rule of Civil Procedure 26(d)(1), the following discovery is

                                  26             authorized:

                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        18
                                   1               1. The parties may take discovery of each other’s source code. To the extent

                                   2                  that discovery of ZZX’s source code is complicated by Chinese laws, the

                                   3                  assigned magistrate judge shall consider briefing on the matter. The court

                                   4                  directs the assigned magistrate judge that, for the reasons discussed in this

                                   5                  order, the court finds the importance of ZZX’s source code weighs heavily

                                   6                  in favor of authorizing the discovery. Richmark Corp. v. Timber Falling

                                   7                  Consultants, 959 F.2d 1468, 1475 (9th Cir. 1992).

                                   8               2. WeRide is granted leave to take written discovery of any research and

                                   9                  development of products or technology related to autonomous vehicles by

                                  10                  Enjoined Defendants. To the extent discovery of ZZX is complicated by

                                  11                  Chinese law, the assigned magistrate judge shall consider briefing on the

                                  12                  matter. The court directs the assigned magistrate judge that, for the reasons
Northern District of California
 United States District Court




                                  13                  discussed in this order, the court finds the importance of this discovery

                                  14                  weighs heavily in favor of authorizing the discovery. Richmark, 959 F.2d at

                                  15                  1475.

                                  16               3. To the extent not already accomplished in connection with the PI Order,

                                  17                  WeRide is granted leave to take seven-hour, oral depositions of Huang,

                                  18                  Wang, and of designated representatives for AllRide, Kaizr, ZKA, and

                                  19                  ZZX. Each Enjoined Defendant shall appear for deposition within 14 days

                                  20                  of the deposition notice. These depositions shall not count against any

                                  21                  deposition limitations otherwise imposed by the Federal Rules. The court

                                  22                  hereby grants WeRide leave to depose each Enjoined Defendant a second

                                  23                  time at later date.

                                  24               4. WeRide may issue discovery requests under Federal Rule of Civil

                                  25                  Procedure 34 to Huang’s personal devices, computers, files or documents,

                                  26                  email accounts, Dropbox or other cloud storage accounts, and any backups

                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        19
                                   1                        of the Apple MacBook that Huang traded in with the Apple Store on or

                                   2                        around October 2, 2018. Huang shall maintain an Attorneys’ Eyes Only log

                                   3                        of files, documents, and things not produced based on objections. The

                                   4                        assigned magistrate shall resolve any disputes that arise.

                                   5             H. This Preliminary Injunction is issued without prejudice to WeRide or Enjoined

                                   6                Defendants seeking further additional discovery or other relief as appropriate,

                                   7                including further equitable or legal relief.

                                   8             I. The $25,000 bond posted by WeRide on March 28, 2019, shall serve as security

                                   9                with regards to all of the Enjoined Defendants, as defined in this order.

                                  10             J. This Preliminary Injunction shall become immediately effective upon its entry.

                                  11             K. This Preliminary Injunction shall remain in full force and effect through the date on

                                  12                which judgment as to each Enjoined Defendant is entered in this matter.
Northern District of California
 United States District Court




                                  13         IT IS SO ORDERED.

                                  14   Dated: October 28, 2019

                                  15                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  16                                                  United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:18-cv-07233-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO MODIFY THE
                                       PRELIMINARY INJUNCTION
                                                                        20
